FILED
                            NOT FOR PUBLICATION
                                                                               SEP 15 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


OSCAR ARMANDO AMAYA,                             No.   20-72745

              Petitioner,                        Agency No. A099-537-014

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted August 30, 2021
                            San Francisco, California

Before: SCHROEDER, RAWLINSON, and BYBEE, Circuit Judges.

      Petitioner Oscar Amaya (Amaya), a native and citizen of El Salvador, seeks

review of the decision of the Board of Immigration Appeals (BIA) denying him

relief under the Convention Against Torture (CAT). Amaya alleges that he fears

returning to El Salvador because (1) he cooperated with police against gang



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
members who killed his brother in his presence, and (2) he has Norteños gang

tattoos that may lead to violence from other gangs and persecution from the

Salvadoran government.

      1.     Substantial evidence supports the BIA’s conclusion that Amaya did

not suffer past torture. See Xochihua-Jaimes v. Barr, 962 F.3d 1175, 1183 (9th

Cir. 2020) (reviewing for substantial evidence factual findings underlying the

BIA’s determination of ineligibility for CAT relief). The record does not reflect

that members of the Mara Salvatrucha gang (MS-13) intended to specifically

torture Amaya. See Eneh v. Holder, 601 F.3d 943, 948 (9th Cir. 2010) (holding

that “a petitioner must show for purposes of CAT relief that someone—either a

government official or private actor—specifically intended to torture him or her”)

(citation omitted); see also Cole v. Holder, 659 F.3d 762, 773 (9th Cir. 2011)

(explaining that “[a]cts that merely have the foreseeable result of inflicting harm

are not sufficient” to show specific intent to torture).

      2.     Absent the inference that stems from a finding of past torture, the

evidence does not compel the conclusion that Amaya faces a “likelihood of future

torture” if removed to El Salvador. Dawson v. Garland, 998 F.3d 876, 883–84

(9th Cir. 2021). The only evidence presented by Amaya was of a generalized




                                            2
nature, which does not suffice. See Riera-Riera v. Lynch, 841 F.3d 1077, 1081

(9th Cir. 2016).

      3.     Amaya has waived any challenge to the denial of asylum and

withholding of removal, because he failed to address that issue in his opening brief.

See Nguyen v. Barr, 983 F.3d 1099, 1102 (9th Cir. 2020).

      PETITION DENIED.




                                          3